DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			STATUS OF APPLICATION
On 9/1/2022, Attorney Kerrigan reached out regarding the notice of allowance (mailed on 8/31/2022) regarding minor typographical/antecedent basis issues to the examiner’s amendments. After review, examiner Wecker determined that examiner’s amendments of the 8/31/2022 allowance were mistakenly entered incorrectly, and the examiner’s amendments have been corrected below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cameron Kerrigan on 8/10/2022.
The application has been amended as follows: 
Claim 1 (currently amended): A fluid device comprising: 
a substrate and a gas-liquid separating filter, wherein the substrate comprises, and wherein the substrate additionally comprises a first base plate having a first through-hole that constitutes a  first opening of an  injection hole and a second through-hole having a  second opening of an  air introduction hole, and wherein a second base plate is stacked on the first base plate and are joined to each other on a first joining surface; 
a reservoir, which is connected to the flow path;  the  injection hole having a reservoir connection portion connected to the reservoir at one end and the  first opening at the other end; and 	
the the  is located between the injection hole connection portion and the second opening such that the gas-liquid separating filter is disposed on the first joining surface and covers an opening of the second through-hole that faces the first base plate.
	Claim 2 (currently amended): The fluid device according to claim 1, wherein the substrate comprises a connecting section configured to connect the first through-hole and the second through-hole and
	Claim 3 (canceled) 
	Claim 4 (currently amended): The fluid device according to claim [[3,]] 2 wherein the second through-hole extends in a tapered shape having a cross-sectional area that reduces in size toward the second base plate.
	Claim 5 (currently amended): The fluid device according to claim [[3]] 2, wherein the substrate has a third base plate stacked on the second base plate on a surface opposite to the first base plate, the second base plate and the third base plate are joined at a second joining surface, and at least one of the flow path and the reservoir is disposed on the second joining surface.
	Claim 15 (currently amended): The fluid device according to 
	Claim 20 (currently amended): The fluid device according to claim 1, wherein a septum configured to close the first opening of the injection hole is provided.

		Allowable Subject Matter
Claims 1,2,4,5 and 15-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Higashino et al (JP 2010-008058) teaches a fluid device including a substrate (the micro-inspection chip 100 in which the flow path substrate 101 and the top plate 103 are laminated) in which the substrate includes a flow path (the joint flow path 177) in which the solution (the liquid 151) flows, a reservoir (the liquid reservoir 113) containing the solution and connected to the flow path, an injection hole (the liquid injection port 1131) that connects the reservoir to the outside, and an air introduction hole that branches from the injection hole and connects to the outside (the air vent hole 113h (clearly has a function to introduce air) (refer to paragraphs [0157] to [0173], Figs. 1, 19, and 21(b)). In addition, Higashino et al teaches forming a groove in a first substrate of a fluid device and laminating a second substrate on the first substrate so as to cover the groove, thereby forming a flow path (see [0028]). 
Higashino et al does not explicitly disclose a gas/liquid separation filter along the path of the air introduction hole.
However, Gomi et al (JP 2013-148591) teaches a gas-liquid separation filter in an air hole that allows communication between a flow path and the outside (see [0060]).
However, none of cited prior art either teaches or fairly suggests that the substrate additionally comprises a first base plate having a first through-hole that constitutes a  first opening of an  injection hole and a second through-hole having a  second opening of an  air introduction hole, and wherein a second base plate is stacked on the first base plate and are joined to each other on a first joining surface; and wherein the gas-liquid separating filter is located between the injection hole connection portion and the second opening such that the gas-liquid separating filter is disposed on the first joining surface and covers an opening of the second through-hole that faces the first base plate (as claimed in claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109. The examiner can normally be reached 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797